NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AASIR AZZARMI,                                  No. 20-55590

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00607-DMG-JC

 v.
                                                MEMORANDUM*
HOSANA BARBOSA WURTZ; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Aasir Azzarmi appeals pro se from the district court’s judgment dismissing

his action alleging violations of 42 U.S.C. § 1981 and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6) based on claim preclusion. Stewart v. U.S.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

       The district court properly dismissed Azzarmi’s action on the basis of claim

preclusion because the claims were raised or could have been raised in prior

actions between the parties or those in privity with them, and the prior actions

resulted in final judgments on the merits. See Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 710, 713-15 (9th Cir. 2001) (setting forth elements of

claim preclusion under federal law and explaining that an identity of claims exists

between the first and second adjudications when the suits arise out of the same

transactional nucleus of facts and that a dismissal with prejudice under Rule 41(b)

has preclusive effect).

       The district court did not abuse its discretion by declaring Azzarmi a

vexatious litigant and imposing pre-filing restrictions because the district court

gave Azzarmi notice and the opportunity to oppose the pre-filing order, created a

record adequate for review, made substantive findings of frivolousness, and

tailored the order narrowly to prevent the abusive conduct. See Molski v.

Evergreen Dynasty Corp., 500 F.3d 1047, 1056-58 (9th Cir. 2007) (setting forth

standard of review and factors a district court must consider before imposing a pre-

filing restriction on a vexatious litigant).

       The parties’ motions to take judicial notice (Docket Entry Nos. 10, 11, 12,

13, 14, 21, 43, 44 and 63) are granted.


                                               2                                20-55590
      Azzarmi’s motions for sanctions (Docket Entry Nos. 38, 60 and 71), motions

to amend jurisdictional allegations (Docket Entry Nos. 45 and 48), motion to strike

(Docket Entry No. 46), and motion to adjudicate (Docket Entry No. 66) are denied.

      Azzarmi’s motion to transmit the record (Docket Entry No. 31) is denied as

unnecessary.

      AFFIRMED.




                                         3                                  20-55590